Citation Nr: 1648049	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  14-13 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Whether new and material evidence has been received to reopen the previously denied claim for service connection for hypertension (previously claimed as labile hypertension).

2. Entitlement to service connection for hypertension (previously claimed as labile hypertension).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel

INTRODUCTION

The Veteran had active military service from January 1959 to January 1979.

This matter comes before the Board of Veterans Appeals (Board) from the August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York which determined that new and material evidence had been received to reopen the Veteran's claim for service connection for hypertension and denied the claim on its merits. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. The Veteran's claim for entitlement to service connection for hypertension was last denied in an April 1979 rating decision; the Veteran did not file a timely notice of disagreement with respect to that decision or submit any pertinent evidence within the appeal period, and the decision became final.

2. Evidence added to the record subsequent to the expiration of the appeal period is not cumulative or redundant of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for hypertension.






CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the favorable nature of the Board's decision to reopen the Veteran's claim and to remand the claim on the merits, further discussion of VA's duties to notify and assist the claimant with respect to the claim to reopen is not necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016) 

The Veteran seeks to reopen a previously denied claim seeking entitlement to service connection for hypertension.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The Veteran's original claim seeking compensation for hypertension (previously claimed as labile hypertension) was denied in an April 1979 rating decision because at the time of the Veteran's claim he did not have a current diagnosis of hypertension.  The Veteran did not appeal that decision, nor was any new and material evidence submitted within the appeal period, and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Veteran requested to reopen this claim in July 2012.  In August 2013, the RO reopened the claim, on the basis of new and material evidence (current diagnosis of hypertension), and denied the claim on its merits.

Evidence added to the record since the April 1979 rating decision includes, in pertinent part, treatment records which demonstrate the Veteran has a current diagnosis of hypertension.  The Board finds that this evidence is new, as it has never previously been before agency decision makers, and material, as it relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds this evidence raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for hypertension, and the claim is reopened.





ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for hypertension is reopened. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The August 2013 rating decision relied on an August 2013 VA examination that found no link between the Veteran's diagnosed hypertension and military service.  The examiner opined that the Veteran's current hypertension is not due to or related to labile hypertension which he experienced in service.  The examiner also noted that at the time of the Veteran's release from active duty in 1979, he was not on any medication for high blood pressure and did not seek medical care for hypertension until 2009.  Finally, the examiner indicated that the Veteran's hypertension is more likely due to common hypertensive risk factors, such as age, diet, weight, race and inactivity.  

In his November 2016 Informal Hearing Presentation, the Veteran raised the claim of secondary service connection as it relates to his diagnosed hypertension and service connected disabilities, specifically diabetes mellitus and posttraumatic stress disorder (PTSD).  Additionally, the Veteran contends that his hypertension is a side effect of the medication he takes for his service connected skin disorder (benign growths of the skin).  Accordingly, on remand the RO should schedule the Veteran for a VA examination to determine whether or not the Veteran's hypertension is secondary to his service connected diabetes mellitus, service connected PTSD, or due to the medication he takes for his service connected skin disorder. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward a copy of the Veteran's claims file, to include a copy of this Remand, to the VA examiner who conducted the August 2013 VA hypertension examination or, if that examiner is not available, to another qualified VA medical professional for an addendum opinion.

After reviewing the Veteran's claims file, and with consideration of the Veteran's lay statements, a qualified medical professional is asked to address the following: 

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by his service-connected diabetes mellitus?

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was permanently worsened (aggravated) by his service-connected diabetes mellitus?

c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by his service-connected PTSD?

d) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was permanently worsened (aggravated) by his service-connected PTSD?

e) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by the medication he takes for his service connected skin disorder?

f) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was permanently worsened (aggravated) by the medication he takes for his service connected skin disorder?

A complete rationale should be provided for all opinions given.

A new examination of the Veteran is only required if the medical professional providing the opinions finds one is necessary.

3. If, and only if, a new examination is scheduled, the RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the evidence of record.

4. Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary.

5. Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


